Title: James Madison to Edward Coles, 7 February 1827
From: Madison, James
To: Coles, Edward


                        
                            
                                My dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 7. 1827
                            
                        
                        Your letter from the Green Mountain did not come to hand till last evening. You have disappointed us of a
                            great pleasure, by the change of your route Northward. We were extremely anxious to see you without the delay now
                            threatened; and do not despair that it may yet be in your power to gratify us. If you allot weeks for Washington, why not carve out of them a very few days, in which you can come
                            up, in one from Fredericksburg, stay one with us, and return in one to that place; or if possible add one or two to your
                            stay here. You know not what a favour you would confer. Should it be impossible, drop me a line as soon as you receive
                            this, saying where a letter will be sure to find you. But if possible enable me to substitute conversation for it. You
                            will perceive that I take the chance that this may find you in Richmond. I shall enclose it however to Mr. Cabell with a
                            request that he will change the address, if necessary to Washington. Health & every happiness, a wish in which you
                            need not be assured Mrs. most affectionately with me.
                        
                            
                                James Madison
                            
                        
                    